Title: To James Madison from Richard Peters, 24 August 1818
From: Peters, Richard
To: Madison, James


Dear Sir
Belmont August 24th. 1818.
Your favour of the 15th. arrived in time to enable me to add a little Note to the Errata of our 4th. Vol: which I copy. ☞ “A highly respectable friend has been so good as to point out to me my careless Mode of expression in my ‘Notices to a young Farmer,’ page XXXVI. I mention Wheat being so injured by stagnant water, ‘as to become abortive; & produce only Cheat.[’] I should have said, and the spot on which it had been sowed produce only Cheat. I do not believe in the transmutation of Grain from one Kind to another, more than I credit the transmutation of Metals. Crossings & hybridous mixtures are to be accounted for; but they proceed from perfect plants. Cheat often succeeds abortive Wheat: why? I do not pretend to assign the cause. I have known cheat sown, produce cheat: but never change its kind, on frequent repetition. Plants degenerate by bad, & meliorate by good Culture. Wheat is, originaly, a mean Gramen; yet it is wheat; & not cheat.”
“He mentions also, that the Lawler (Jones’s) Wheat is pipy, or hollow & soft strawed; & yet it is not injured by the Fly. If this be really & generally the Case; it is a fortunate discovery. All my knowledge of it is contained in a Note, Page 218.
   
   Note page 218. (copy)

 Whether it resists, or is avoided by, the fly, I know not. I have said that solid strawed or cone wheats resist injuries by the fly; & other wheats, with good farming & late seeding, are successful, generally; but not uniformly. Some kinds of wheat escape the Stunt; which is by some believed to occur from injuries by Insects. I have supposed, that some species of the same genus of plants are disgusting to Insects; & thus escape their ravages. See a Note on this subject, page 26. I do not promulgate opinions dogmatically; I hazard them to invite more correct information.” RP.
“Many years ago I had heard much of the Jones’s wheat (now called Lawler) as to its capacity to resist the fly. I procured the best seed; & faithfully cultivated it, during several years. I never have been injured by the fly in any degree equal to many others. I did not perceive the advantages, on this account, this wheat is said to possess. I abandoned it entirely, as unproductive. It grew in single stems; & I lost more by scanty crops of this wheat, than I had ever suffered by the ravages of the fly.” RP.
When I first published in one of our volumes the facts as to changes of Timber & plants, it appeared to be fanciful, to most people. Now, it is known to everybody; because attention has been paid to it—& I only acted as a Flapper. In our 2d vol. p. 358, you will see, that I was under the Necessity of making a grave disavowal of infidel opinions; in my own defence, against a surly attack in the british Eclectic Review, for July 1809. Having done this, I dismissed the subject from my mind. But, a winter or two ago, there came to our City, an itinerant botanical Lecturer named Whitlow. I was informed that he had hashed up a repetition of the ribaldry in the british Review; & mentioned my name rather impudently, in a public Lecture on some Subject of Botany. I was determined to avoid any grave discussion; & defeated him by circulating my Suspicion that he appeared under a feigned Name. “I could detect him in stealing the Slander, as to the Changes of timber & plants, from the British review. I therefore had reason to believe that Whitlow was a Misnomer; & that it should [be] Felon.” I dared not insert my playful refutation, in the little manual; but mentioned the false imputations as you there see.
You will see in our 4th. volume, (one day or other; for it halts in its Progress) that after reclaiming Salt Marshes, fresh water & land plants, in great varieties, spring up spontaneously, as successors to salt water & marine plants. One of our Correspondents; after mentioning the Dispersion of Seeds in every way—concludes that there may be a capacity in the earth, as an attribute given to it in its original creation, to throw up plants from original germs placed there by its Creator. He quotes a verse from the first chapter of Genesis. “And the earth brought forth grass, and herb yielding seed after his kind, and the tree yielding fruit, whose seed was in itself, (in the earth,) after his kind.”
I am always thankful when friendly & candid Opportunities are given for explanation or retraction of hasty expressions or Opinions. My Object is to do all the good I can, in my latter days. I write often carelessly & hastily; & want a Mentor. To Snarlers I give no “Reasons, if they were as plenty as blackberries.” Their whips are brandished with other than either candid or friendly Motives. Yours very sincerely
Richard Peters.
